Citation Nr: 0027145	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-04 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 until 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision that 
denied an application to reopen a previously denied claim of 
service connection for a right eye disability.  The case was 
before the Board in March 1999 when the claim to reopen was 
granted and the underlying issue of service connection was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran had a right eye disability, manifested by 
loss of visual acuity when he entered active military 
service.

2.  Pre-existing right eye disability worsened during the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran has right eye disability, which has resulted in 
enucleation, that was aggravated by active military service.  
38 U.S.C.A. §§ 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that while he may have had some right eye 
disability prior to service entrance, it is contended that he 
sustained trauma to the right eye in service which 
permanently worsened the condition.  It is maintained that he 
eventually had to have the right eye removed as a result 
thereof, and that service connection for such should be 
granted.

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Factual Background

Upon examination in October 1965 for entrance into service, 
distant vision in the veteran's right eye was 20/400+, 
correctable to 20/200.  Near vision was reported to be J-1, 
bilaterally.  The veteran was thereafter seen in the eye, 
ear, nose, and throat (EENT) clinic in early November 1965 
where it was noted that he had light perception only in the 
right eye.  Some edema of the macula was observed.  It was 
suggested that he be placed on physical profile at that time 
with no duties requiring good binocular vision.  Protective 
lenses were prescribed to help conserve his good eye.  He 
was, however, determined to meet minimum visual requirements 
for training.  The veteran was seen the last week in November 
1965 where it was recorded that he had had an accident two 
years earlier with resulting loss of vision in the right eye.  
It was reported at that time that vision had been good on the 
left until recently, when he had been struck above the left 
eye.  He was referred to the EENT clinic for evaluation.  

The veteran sought treatment in February 1966 for complaints 
of right eye burning.  It was noted that he complained of 
being unable to see at all with the right eye and was having 
considerable pain.  It was noted that he had been in a car 
accident 21/2 years earlier and that his eye had bothered him 
on and off since that time.  He was later placed on limited 
duty profile for amblyopia of the right eye due to an old 
accident.  Approximately two weeks later, in early March 
1966, it was noted that he returned with the same complaints, 
had considerable pain in the right eye and was unable to see 
at all.  Approximately five days later, he complained of 
burning eyes.  A month later, the veteran was seen with 
complaints of pain in the right eye.  He was treated in the 
EENT clinic with irrigation of the right eye for three days.  
A diagnosis of right eye conjunctivitis was rendered at that 
time.  In July 1966, it was reported that he had returned, 
complaining of right eye pain which was reportedly due to an 
old accident.  Upon external examination, the right eye pupil 
did not react to light.  A slit lamp examination disclosed 
findings which included cells in the retrolental space.  
Evaluation of the fundus revealed physiological cupping, but 
no other problems.  

The veteran's eyes continued to be evaluated throughout July 
and into August 1966 when it was noted that he had light 
perception only in the right eye.  An assessment of active 
iritis was made in August 1966.  A limited duty profile, 
dated in August 1966, included defects of amblyopia exanopsia 
and optic atrophy of the right eye.  A Medical Board was 
convened.  In a report dated in August 1966, it was reported 
that the veteran had had previous examinations with visual 
acuity ranging from 20/200 to 20/400, and was last seen in 
July 1966 when his visual acuity had been determined to be 
light perception.  It was noted that he had been found to 
have occasional cells in the anterior chamber and was begun 
on topical steroids.  It was noted that he was seen again 
some five days later whereupon his iritis had cleared, but 
his vision was again only light perception.  It was reported 
that he had light perception on current examination, as well 
as an active iritis with flare, and cells in the anterior 
chamber.  It was noted that, because of this problem, the 
veteran was no longer retainable and separation from service 
was indicated.  A diagnosis of post-traumatic injury leaving 
right eye with light perception vision and active iritis was 
made.  It was determined that both conditions existed prior 
to military service and were not aggravated thereby.  

A private clinical report dated in January 1978 was received 
from L.C. Sappenfield, Jr., M.D., showing that the veteran 
was being treated for right exotropia and chronic uveitis of 
the right eye with pigmentosis of the iris.  

In a statement received in March 1978, the veteran stated 
that he realized that he had injured the right eye before he 
was inducted into service.  He said that he could distinguish 
between light and dark when he was drafted, but could not do 
so when he was discharged.  In a statement dated in January 
1982, the appellant wrote that, after a few months in 
service, his assignments were limited because of his unequal 
vision.  He related that he was sent to the eye clinic four 
times at Fort Jackson, South Carolina, and from there, he was 
sent to Fort Hood for basic training.  He said that there was 
something that aggravated his eye while on active duty, and 
noted that, on the rifle range, he fired left handed, causing 
gunpowder to fly into his right eye which led to burning and 
watering so bad that he could not engage in a rapid fire 
exercise.  The veteran related that this aggravated his sight 
more than ever and that he was given limited duty because of 
decreased right eye vision.  

Upon VA hospitalization in May 1984, the appellant indicated 
that he had had right eye trauma in 1964, and said that he 
had been without light perception since 1966 when a total 
retinal detachment had been noted.  

In correspondence to the RO received in July 1984, the 
appellant related that the last time he had gone to the 
hospital at Fort Hood, while in service, he had a large 
bruise and swelling over his eye caused by falling and 
striking his head on a rock while on an obstacle course.  

The veteran wrote to his congressman in August 1984 that, 
when he underwent the military induction examination, he 
could only see a blur with the right eye.  He related that 
during basic training, he struck his head and his eye 
subsequently became infected.  He said that, during a 
physical examination, the medical examiner had asked if he 
had had a hard blow around the eye.  He related that he was 
in a car accident in 1964 when his nose was "split open," 
but the examiner had made no mention of the bruise or bump 
around his eye at that time.  The veteran said that he went 
to see an eye specialist in 1974 who wanted to remove the 
right eye at that time, and who had told him that he did not 
think the blow to the nose had made his eye go bad.

In a statement to the RO dated in October 1985, the veteran 
related that he had had no problems with the right eye prior 
to entering service.  

Private clinical records from Dr. Sappenfield show that the 
veteran was seen in June 1972 whereupon a notation was made 
to the effect that a left eye cataract had developed 
following a car accident in July 1965.  An assessment of 
probable old uveitis was noted.  The appellant was treated on 
a continuing basis through 1978 for right eye symptomatology.  

VA outpatient clinical records dated in October 1978 show 
that the veteran had no light perception, early ptosis, and a 
mild cataract due to unspecified trauma.  In March 1981, the 
veteran indicated that he had had no light perception since 
1965.  A clinic note in April 1984 referred to retinal 
detachment secondary to trauma in 1966.  In May 1984, the 
veteran stated that he had right eye trauma in 1964 resulting 
in no light perception in 1966.  The veteran underwent 
enucleation of the right eye at a VA Hospital in May 1984 
because of constant right eye pain.  It was reported that he 
had had only light perception since 1966, at which time a 
total retinal detachment had been noted.  

The veteran presented testimony at a hearing in May 1998 to 
the effect that, although his right eye vision was impaired 
at service entrance, he struck his right forehead on a rock 
in a fall during basic training, which led to increased 
problems with the right eye.  He related that his eye became 
red shortly afterward and became infected.  At a hearing in 
February 1999, he testified that he had no problems with his 
eyesight prior to service that he knew of, and could 
distinguish light and outlines.  He stated that, when he 
began having problems with his eye in service, the doctor who 
examined him wrote in his records that the problem was due to 
an injury prior to entering service.  He reiterated that, 
while going through basic training, he fell and cut his head 
prior to his eye becoming infected and that this was when he 
lost the remainder of his visual acuity.  The appellant also 
testified that he continuously had problems with the right 
eye due to irritation from gunpowder.  

The veteran underwent a VA examination in July 1999.  The 
examiner noted the veteran's history of having poor eyesight 
prior to going into the military, and his account of 
sustaining trauma to the right eye with resulting loss of 
vision.  It was reported that the appellant's chart was 
reviewed and that his history was found to be adequate.  It 
was the examiner's opinion that the veteran probably had an 
amblyopic eye when he was drafted into service, but that with 
subsequent trauma to the eye, it became infected, and that 
whatever vision he had in the eye was lost at that time. 

Analysis

The record demonstrates that the veteran had severely 
diminished vision in the right eye, noted as 20/400+, upon 
examination in October 1965 for entrance into military 
service.  He was examined less than 10 days later and was 
found to have no more than light perception in the right eye.  
It was noted that the veteran indicated that he had had 
vision loss since a car accident in 1963.  No history of 
recent injury, specifically striking his head on a rock, or 
gunpowder irritation, was noted at that time.  Some 25 days 
later in November 1965, the veteran again reported a history 
of vision loss since an accident two years earlier, and 
stated that he had been told that the problem was not 
amenable to remedy with glasses.  No history of recent trauma 
to the right eye was recorded at that time.  Also, at a 
Medical Board evaluation, it was noted that the veteran had a 
problem that pre-existed military service.  The Board thus 
finds that the veteran clearly had a right eye disability 
manifested by vision impairment that pre-existed his military 
service.  However, contradictory evidence exists as to 
whether such a problem worsened during the veteran's period 
of military service.  

Although no trauma to the eye was noted early in the 
veteran's period of military service, his recitation of 
events, including trauma during basic military service, is 
consistent with his visual acuity decreasing from being 
20/200 (corrected) to light perception only.  Additionally, 
while the appellant himself indicated in post-service 
statements and correspondence that he could only distinguish 
between light and dark, and could only see a blur when he was 
given the eye test upon induction, the entry examiner 
concluded that his visual acuity was correctable to 20/200, 
something that was not observed thereafter.  The medical 
board that reviewed the veteran's case prior to his 
separation from service concluded that his problem pre-
existed service and was not aggravated thereby.  
Nevertheless, the board did not explain the in-service 
decrease from correctable visual acuity to only light 
perception, or the problems noted for the first time during 
service, such as optic nerve atrophy and iritis.  Given the 
recent VA examiner's opinion that there was indeed trauma 
and/or infection in service that led to a worsening of the 
underlying problem during service, and because the record 
does not refute such a conclusion, especially because the 
veteran had correctable acuity of 20/200 at entry, which 
definitely worsened during service, the Board finds that the 
evidence is in relative equipoise.  In such an instance, 
service connection is granted.  In this case, the Board finds 
that the worsening of pre-existing disability during service 
led to the subsequent need to enucleate the right eye.  
Consequently, service connection is granted for disability 
resulting in an enucleated right eye.


ORDER

Service connection for right eye disability resulting in 
enucleation is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

